El Juez Asociado Señor De Jesús
emitió la opinión del tribunal.
El Fiscal de la Corte de Distrito de Guayama formuló acusación contra Epifanio Rivera Soto por infracción a la ley regulando la venta de armas de fuego, etc. (Ley núm. 14 de 1936 (2) pág. 129). Al describir el arma de fuego en la acusación, alegó innecesariamente (Pueblo v. Avilés Quiñones, ante pag. 272) que era un revólver cuyo cañón mide menos de quince pulgadas. Leída la acusación, el acusado no hizo reparos a la misma y alegó ser inocente. Se proce-dió a la celebración del juicio y por el mérito de la prueba la corte lo declaró culpable y le impuso la pena de seis me-ses de cárcel. Apeló el acusado para ante este tribunal y solicita la revocación de la sentencia, basado en el siguiente error que imputa a la corte sentenciadora:
"La Corte cometió error al dictar sentencia condenatoria contra el acusado teniendo como base una denuncia la cual, en la forma en que aparece redactada, es insuficiente para imputar y no imputa la comisión de delito alguno.”
*365 La sección primera de la ley que se alega infringida (Leyes de 1936, (2) pág. 129), al definir el revólver comprendid.0 en sns disposiciones, prescribe qne es aquél cuyo cañón mida basta doce pulgadas de longitud.
El alegarse que la longitud del cañón es menor de quince pulgadas hace que la acusación sea ambigua, pues puede ser mayor de doce pulgadas y menor de quince, en cuyo caso la acusación no imputaría delito alguno. También podría ser menor de doce pulgadas, en cuyo caso sería necesariamente menor de quince, y entonces la acusación imputaría un delito y sería suficiente.
Por consiguiente, no procede contra la acusación, en la forma en.que está redactada, la excepción perentoria de no constituir delito público los hechos denunciados. El remedio del acusado, era al leerse la acusación, solicitar de la corte que ordenase que ésta fuese más específica. No lo' hizo y optó por entrar en juicio sin hacer reparos en la acusación, renunciando así {waiving) su derecho a que la acusación sea clara y libre de ambigüedad. -Como se dice en el syllabus del caso de El Pueblo v. Descartes, 51 D.P.R. 649:
“ Meras incertidumbres en las alegaciones de una acusación no pueden levantarse en-apelación cuando la acusación no ha sido ex-eepeionada en la corte inferior.”

Por lo expuesto, procede desestimar el recurso y confir-mar la sentencia apelada.